Citation Nr: 0818574	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-09 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the feet.

2.  Entitlement to service connection for polyneuropathy of 
both lower extremities, (claimed as bilateral nerve damage).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1950 to October 1954.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board has 
granted the veteran's motion to advance his case on the 
docket because of his advanced age.  

When the veteran filed his claim seeking service connection 
for the disabilities at issue, he listed the disabilities as 
bilateral frostbite of the feet and bilateral nerve damage.  
He did not identify then (or specifically since) what 
pathology he seeks to have service connected as cold injury 
residuals (Polyneuropathy of both lower extremities appears 
to be the only lower extremity pathology clinically shown.)  
Inasmuch as the claims on appeal have been addressed as 
seeking service connection for separate disability entities, 
for consistency the Board will address these issues in like 
manner.


FINDINGS OF FACT

1.  The veteran is not shown to have any current disability 
of the feet that is a residual of a cold injury.

2.  Polyneuropathy of the lower extremities was not 
manifested in service (or in the initial year following the 
veteran's discharge from active duty), and is not shown to be 
related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a cold injury to the 
feet is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  Service connection for polyneuropathy of both lower 
extremities (claimed as nerve damage) is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via June 2005 letter, the veteran was informed of the 
evidence and information that is necessary to substantiate 
his claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The letter informed the veteran that he should 
submit any medical evidence pertinent to his claims.  VCAA 
notice was provided to the appellant prior to the initial 
adjudications in these matters.  See Pelegrini, supra.
While the veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (such notice 
was provided in March 2006) (See Dingess v. Nicholson, 19 
Vet. App. 473 (2006)), this decision denies service 
connection and any questions regarding disability ratings or 
effective dates of awards are moot.  Hence, the veteran is 
not prejudiced the timing defect of such notice.  Notably, 
the case was readjudicated after all essential notice was 
provided.  See April 2006 supplemental statement of the case.

The veteran's service medical records (SMRs) are associated 
with his claims file as are VA treatment records.  He has not 
identified any pertinent evidence that remains outstanding 
(and in April 2006 correspondence indicated that he had no 
additional evidence to submit).  The veteran's representative 
alleges, in essence, that VA has failed to meet its duty to 
assist the veteran by arranging for a "cold protocol" 
examination.  The Board has considered whether such VA 
examination is necessary.  Because there is nothing in the 
veteran's SMRs suggesting he sustained a cold injury in 
service, no competent evidence of current disability that is 
attributed to frostbite (or even suggesting the veteran has 
such disability), and because the veteran has not identified 
any specific pathology he seeks to have service connected as 
a residual of frostbite (he separately claims service 
connection for nerve damage), the Board finds that a VA 
examination to determine whether the veteran has residuals of 
frostbite is not necessary.  38 C.F.R. § 3.159 (c)(4).  VA's 
duty to assist is met.  

B.	Factual Background, Legal Criteria and Analysis

The veteran's SMRs contain no mention of complaints, 
findings, treatment, or diagnosis of cold injury to the feet 
or of lower extremity polyneuropathy.  On examination just 
prior to discharge from active duty in October 1954, clinical 
evaluation of the lower extremities was normal, as was 
neurologic evaluation.

June 1999 to April 2006 VA treatment records do not show 
complaints, findings, or diagnosis related to cold injury to 
the feet.  

On November 2004 VA EMG consultation, the veteran reported 
that he lost feeling in his left foot 4-5 years prior, and 
had noticed progressive worsening in the last year.  He could 
not recall what triggered this condition.  He reported that 
the numbness was in the left foot only, and that the right 
foot was fine.  EMG revealed acute axonal/demyelinating 
sensorimotor distal polyneuropathy of both lower extremities, 
left greater than right.

On May 2005 VA neurological evaluation the diagnosis was 
bilateral lower extremity sensorimotor polyneuropathy 
documented by EMG/NCV.  The physician opined that the 
polyneuropathy was either alcohol related or hereditary.  He 
commented that the findings were not dramatic and that no 
particular intervention was necessary so long as the veteran 
continued to abstain from alcohol.

On July 2005 VA cardiac surgery consult for coronary artery 
bypass grafting it was noted that the veteran's diagnosed 
disabilities included lower extremity polyneuropathy.

A March 2006 VA treatment record notes the veteran's history 
of frost bite and neuropathy.  His noted complaints included 
feet cramping.  

In his March 2006 VA Form 9, the veteran asserted he was 
frostbitten in Korea, and  should have frostbite of both feet 
and polyneuropathy of both lower extremities service 
connected.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include other organic disease of 
the nervous system) may be presumed to have been incurred (or 
aggravated) in service if manifested to a compensable degree 
within one year following a veteran's discharge from active 
duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

Residuals of cold injury to the feet:

This claim addresses only disability other than 
polyneuropathy of the lower extremities (as the veteran is 
pursuing a separate claim of service connection for such 
pathology).  The threshold question that must be addressed 
(as with any claim seeking service connection) is whether the 
veteran actually has the disability for which service 
connection is sought.  In the absence of proof of a present 
disability, there is no valid claim [of service connection].  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The record contains no competent (medical) evidence that the 
veteran has the disability for which service connection is 
sought.  The record does not show a medical diagnosis of a 
disability that is considered a residual of cold injury of 
the feet; the veteran's extensive treatment records 
associated with the claims file do not even suggest he may 
have such disability.  In fact, the medical evidence does not 
show any diagnosis of disability of the feet other than 
polyneuropathy of the lower extremities (which is being 
addressed as a separate appeal per the veteran's claim and RO 
processing).  

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has any residuals of a cold injury to the feet, nor 
has he identified any treatment provider who might 
substantiate that he has any such disability.  

It is also noteworthy that while it may readily be conceded 
that by virtue of his service in Korea in the winter the 
veteran was exposed to cold weather, his SMRs do not show any 
cold injury to the feet.  On service separation examination, 
the veteran's feet, skin, vascular system, and neurologic 
evaluation were normal. 

Because the veteran is a layperson, his own opinion that he 
has residuals of a cold injury to the feet related to service 
is not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Accordingly, the preponderance of the 
evidence is against this claim, and it must be denied.

Polyneuropathy of the lower extremities:

The record shows that the veteran now has polyneuropathy of 
the lower extremities disability confirmed by diagnostic 
studies.  What he must still show to substantiate his claim 
of service connection for such disability is that it is 
related to disease, injury, or event in service.  

Inasmuch as the polyneuropathy was not manifested in service, 
service connection for such disability on the basis that it 
became manifest in service, and persisted, is not warranted.  
To the extent that any "hereditary" etiology for the 
polyneuropathy implicates other organic disease of the 
nervous system, because such disease was not manifested in 
the first postservice year, the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112 do not apply.  

There is no competent evidence that suggests the veteran's 
polyneuropathy of the lower extremities may be otherwise 
related to his service.  His SMRs do not show any disease, 
injury, or event to which the polyneuropathy could be 
related.  He appears to argue that the disability is related 
to undocumented cold injury in service.  The competent 
(medical) evidence of record offers no support for this 
proposition.  The only medical record that addresses the 
etiology of the veteran's lower extremity polyneuropathy, the 
report of a May 2005 VA consultation, indicates that it is 
either alcohol related or is due to hereditary factors.  

Significantly, the lower extremity polyneuropathy was not 
clinically noted until approximately 50 years after the 
veteran was discharged from service.  A lengthy time interval 
between service and the initial postservice manifestation of 
a disability for which service connection is sought (as here) 
is, of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  

Because the veteran is a layperson, his own opinion that his 
lower extremity polyneuropathy is related to an event in 
service is not competent evidence.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In light of the foregoing, the preponderance of the evidence 
is against this claim.  Accordingly, it must be denied.


ORDER

Service connection for residuals of a cold injury to the feet 
is denied.

Service connection for polyneuropathy of the lower 
extremities (claimed as bilateral nerve damage) is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


